ALLOWABILITY NOTICE

Examiner’s Comment Regarding Rejoinder

Claim 123 is allowable. Claims 134-139, previously withdrawn from consideration as a result of a restriction requirement, recite all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Groups I, II, and III, as set forth in the Office action mailed on 1/28/202, is hereby withdrawn and claims 134-139 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 123 is drawn to a conjugate of formula ConjE, wherein the attached antibody (“Ab”) binds to kidney associated antigen 1 (KAAG1), the antibody comprising a VH domain comprising a VH CDR1 amino acid sequence of SEQ ID NO.5, a VH CDR2 amino acid sequence of SEQ ID NO.6, and a VH CDR3 amino acid sequence of SEQ ID NO.7; and wherein the drug loading (p) is from 1 to 8.
While the prior art of Van Berkel A (US 2015/0273077 A1), determined by the Examiner to be the closest prior art, teaches an unconjugated form of ConjE (pg 8; shown below),

    PNG
    media_image1.png
    474
    590
    media_image1.png
    Greyscale

and further teaches compound may be used in a treatment for a proliferative disease such as ovarian cancer, breast cancer, prostate cancer, and kidney cancer (page 36, [0575]), Van Berkel A does not teach or suggest the limitation of a kidney associated antigen 1 (KAAG-1) overexpressing cancer comprising the VH domain comprising the claimed VH CDR1, CDR2, and CDR3 amino acid sequences. 
As such, the Examiner agrees with the arguments set forth by the applicant in the Remarks dated 7/18/2022 that substituting the triazole linker taught by the cited prior art of Van Berkel (WO 2018/146199) for the claimed maleic anhydride would not be obvious to one of ordinary skill in the art due to different chemical reactivity of the linking groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612